RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2815-19
STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

PETER SANTIAGO,

     Defendant-Appellant.
________________________

                   Submitted March 22, 2021 – Decided June 10, 2021

                   Before Judges Rothstadt and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 93-05-1916.

                   Peter Santiago, appellant pro se.

                   Theodore N. Stephens, II, Acting Essex County
                   Prosecutor (Matthew E. Hanley, Special Deputy
                   Attorney General/Acting Assistant Prosecutor, of
                   counsel and on the brief).


PER CURIAM
      Defendant appeals from the February 13, 2020 Law Division order

denying his motion for a new trial. He was tried and convicted in 1993 for first-

degree kidnapping, two counts of first-degree aggravated sexual assault, and one

count of third-degree aggravated criminal sexual contact. We affirmed his

conviction and sentence on direct appeal in 1996 and the Supreme Court denied

certification. State v. Santiago, 146 N.J. 567 (1996). Defendant has since filed

five unsuccessful petitions for post-conviction relief (PCR). In each instance,

we affirmed the denial of PCR and the Supreme Court denied certification.

      Defendant raises the following issue for our consideration:

            POINT I

            THE COURT ERRED AND ABUSED ITS
            DISCRETION   IN  SUMMARILY    DENYING
            DEFENDANT'S MOTION FOR A NEW TRIAL.

In a reply brief, defendant raises the following issue for our consideration:

            POINT I

            THE STATE MISREPRESENTS THE FACTS TO
            ASSERT   DEFENDANT'S     MOTION  WAS
            PROPERLY DENIED AND IS BASELESS.

Defendant's latest argument, raised as a motion for a new trial rather than a PCR

petition, lacks sufficient merit to warrant extensive discussion. See R. 2:11-




                                        2                                   A-2815-19
3(e)(2). We affirm for the reasons set forth in Judge Mayra V. Tarantino's

concise written opinion. We add the following comments.

      The test for granting a new trial based on newly-discovered evidence is

stringent. State v. Carter, 85 N.J. 300, 314 (1981). The Court in Carter stressed,

             This Court has stated repeatedly that to qualify as newly
             discovered evidence entitling a party to a new trial, the
             new evidence must be (1) material to the issue and not
             merely cumulative or impeaching or contradictory; (2)
             discovered since the trial and not discoverable by
             reasonable diligence beforehand; and (3) of the sort that
             would probably change the jury's verdict if a new trial
             were granted. All three tests must be met before the
             evidence can be said to justify a new trial.

             [Ibid. (internal citations omitted)].

      In this instance, defendant asserts he is entitled to a new trial because the

Supreme Court's decision in State v. Thomas, 187 N.J. 119 (2006), constitutes

newly discovered evidence. As Judge Tarantino correctly noted, a judicial

decision rendered more than a decade following defendant's trial conviction does

not constitute newly-discovered evidence. See State v. Kaiser, 80 N.J. Super.

176, 180 (App. Div. 1963) ("[A] change in the law by judicial decision

subsequent to trial does not constitute newly-discovered evidence—in fact, the

judicial decision is not 'evidence' at all.").




                                          3                                  A-2815-19
      Defendant was indicted for the crime of first-degree aggravated sexual

assault. Defendant now argues the trial judge should not have instructed the

jury on the lesser-included offense of second-degree sexual assault.          Our

Supreme Court's analysis and holding in Thomas simply does not support

defendant's argument. In that case, the defendant claimed that the trial judge

erred by not instructing the jury on a lesser-included charge that neither party

requested. Thomas, 187 N.J. at 123. The Court ruled that the trial judge was

not obligated to sua sponte instruct the jury on the lesser-included charge. Id.

at 132–36.    Contrary to defendant's claim, Thomas does not stand for the

proposition that it is error for a court to instruct the jury on a lesser-included

offense when there is a rational basis for that instruction.

      As the Supreme Court emphasized in State v. Garron, which Thomas cited

with approval,

             No defendant should be convicted of a greater crime or
             acquitted merely because the jury was precluded from
             considering a lesser offense that is clearly indicated in
             the record. In view of this ruling, parties, generally,
             should not be "surprised" by a court instructing a jury
             on such a lesser-included offense. Moreover, we
             cannot foresee specific circumstances that will make
             defending against a lesser-included offense more unfair
             or burdensome than defending only against the greater
             offense, even in those cases in which the defense is alibi
             or a general denial, "I did not do it."



                                         4                                  A-2815-19
            [177 N.J. 147, 180 (2003)].

      We add that defendant has failed to show how he was in any way

prejudiced by the trial court's decision to instruct the jury on the second-degree

type of sexual assault. As noted, the jury found defendant guilty of two counts

of first-degree aggravated sexual assault—the offense charged in the indictment.

We note finally that "[a] jury verdict rendered after a fair trial should not be

disturbed except for the clearest of reasons." State v. Ways, 180 N.J. 171, 187

(2004). Once again, defendant in this latest challenge has failed to establish a

basis to overturn his convictions.

      Affirmed.




                                        5                                   A-2815-19